DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 (hereinafter “01/15/21 Amendment") has been entered (by the filing of the RCE on 02/24/21), and fully considered.

Status of Claims
3.	In the 01/15/21 Amendment, claims 1 & 10 were amended, and claim 2 was cancelled (claims 3-6, 11, 19, & 20 were cancelled in one or more prior amendments).  No claims were added.  Accordingly, claims 1, 7-10, 12-18, 21, & 22 are now pending in the application.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1, 7-10, 12-18, 21, & 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which 
6.	Independent claim 1 has been amended to recite:
a spring disposed within the cavity, the spring comprising a plurality of turns including a distal-end turn, a proximal-end turn, and a plurality of central turns located between the distal-end turn and the proximal-end turn, each of the distal-end turn, the proximal-end turn, and the central turns comprising an inner diameter and an outer diameter; wherein the spring has a spring rate that renders the spring inflexible;

Emphasis added. 

While independent claim 10 recites a specific spring rate (“a spring rate of about 150-400 grams per inch”), the claim has been amended to include a similar recitation:
a spring disposed within the cavity, the spring comprising a plurality of turns including a distal-end turn, a proximal-end turn, and a plurality of central turns located between the distal-end turn and the proximal-end turn, wherein the spring has a spring rate of about 150-400 grams per inch, and wherein the spring rate renders the spring inflexible;

Emphasis added.  
	
There is no support in the as-filed Specification for the recitation of a spring rate that renders the spring inflexible.  
As an initial matter, neither the as-filed Specification nor the priority application describes an inflexible spring.  
In the 01/15/21 Amendment (at pg. 8), Applicant points to ¶’s [0029]-[0030] of the published application (U.S. 2018/0000542) for support for this newly added limitation.  ¶[0029] of the published application recites:
In order to facilitate integration of the flexible tip electrode 56' of FIG. 2 with force-sensing technology, such as the TactiCath® contact force-sensing ablation catheter owned by St. Jude Medical, Inc., the present inventors have designed a modified the flexible tip electrode 56A, 56B (shown in FIGS. 4 and 5) with increased stiffness and decreased flexibility to provide accurate force Increasing the spring rate to about 150-400 grams per inch by using a steel wire with an outer diameter of about 0.005-0.008 inches, for example, results in a stiffer spring, such as a spring 112'' shown in FIGS. 4 and 5.

U.S. 2018/0000542, ¶[0029], emphasis added.

	As the foregoing passage makes clear, increasing the spring rate results in a “stiffer spring,” but not an inflexible spring as independent claims 1 and 10 now require.  Further, even though claim 10 sets forth a specific spring rate (“a spring rate of about 150-400 grams per inch”), nothing in ¶[0030] indicates that such a spring rate would render the spring “inflexible.”  Rather, it just results in a stiffer spring.   
¶[0030] of the published application recites:
Referring to FIG. 4, the modified flexible tip electrode 56A includes an electrode body 100'', an electrode cap 102, and a proximal stem 104', similar to the flexible electrode tip 56' depicted in FIG. 2. The spring 112'' is formed from a wire with a diameter that is approximately twice that of the wire diameter for the spring 112 shown in FIG. 2, resulting in an increased spring rate and increased stiffness of the spring 112''. In effect, the increased spring rate of the spring 112'' prevents the flexible tip electrode 56A from flexing as much as a more flexible electrode, such as that described above including a spring with a 75 grams per inch spring rate, as the force required to flex it would be higher than typical outside forces seen in a clinical setting. Thus, the flexible tip electrode 56A is no longer "flexible" in the clinical setting. The loss of flexibility reduces the error in force calculations, but the flexible tip design still retains the benefits of directional irrigation and superior lesion performance.

U.S. 2018/0000542, ¶[0030], emphasis added.

	While ¶[0030] clearly recites an increased spring rate and increased stiffness of spring 112,” it does not recite that the spring is “inflexible.”  Rather, the increased spring rate and increased stiffness are described as preventing the flexible tip from “flexing as much,” clearly meaning that some “flexing” is still possible.  
clinical setting, such a recitation does not equate to the spring itself being “inflexible.”  By contrast, it merely means that the force required to flex it (i.e., it is still flexible) would be higher than typical outside forces seen in a clinical setting.  Stated another way, the spring would still be flexible outside a clinical setting.
While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that the claimed spring has a spring rate that renders the spring inflexible.  Moreover, the drawing figures also fail to convey support for this newly added limitation.  
Accordingly, for the foregoing reasons, the as-filed Specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed in independent claims 1 & 10.     
7.	Dependent claims 7-9 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).
8.	Dependent claims 12-18, 21, & 22 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(a).

Response to Arguments
9.	The new claim rejection under § 112(a) set forth herein (above) was necessitated by Applicant’s Amendment.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794